        Case 4:19-cv-07650-HSG Document 50 Filed 09/02/20 Page 1 of 4



 1   DAVID H. KRAMER, CAL. SBN 168452                    SUE J. NAM CAL. SBN 206729
     WILSON SONSINI GOODRICH &                           MICHAEL R. REESE, CAL. SBN 206773
 2   ROSATI, P.C.                                        REESE LLP
     650 Page Mill Road                                  100 West 93rd Street. 16th Floor
 3
     Palo Alto, California 94304-1050                    New York, New York 10025
 4   Telephone: (650) 493-9300                           Telephone:   (212) 643-0500
     Facsimile: (650) 565-5100                           Facsimile:   (212) 253-4272
 5   Email: dkramer@wsgr.com                             Email: snam@reesellp.com
                                                               mreese@reesellp.com
 6   Counsel for Defendant
     PINTEREST, INC.                                     GEORGE V. GRANADE, CAL. SBN 316050
 7
                                                         REESE LLP
 8                                                       8484 Wilshire Boulevard, Suite 515
                                                         Los Angeles, California 90211
 9                                                       Telephone: 212-643-0500
                                                         Email: ggranade@reesellp.com
10

11                                                       Counsel for Plaintiff
                                                         HAROLD DAVIS
12

13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
     HAROLD DAVIS,                               )   CASE NO.: 4:19-cv-07650-HSG
16                                               )
                    Plaintiff,                   )   JOINT STIPULATION AND [PROPOSED]
17                                               )   ORDER FOR AMENDED MOTION TO
                                                 )
18          v.                                   )   AMEND COMPLAINT
                                                 )
19   PINTEREST, INC.,                            )
                                                 )
20                  Defendant.                   )

21
            WHEREAS, the above-captioned case is pending before this Court in the United States
22
     District Court for the Northern District of California, entitled: Davis v. Pinterest, Inc., Case No.
23
     4:19-cv-07650-HSG (N.D. Cal.) (“Davis”) (the “Action”).
24
            WHEREAS, Plaintiff in the Action alleges Pinterest, Inc. (“Pinterest” or “Defendant”)
25
     violated the federal Copyright Act;
26
            WHEREAS, Pinterest denies such allegations;
27

28



     STIPULATION AND [PROPOSED] ORDER                                        CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 50 Filed 09/02/20 Page 2 of 4



 1           WHEREAS, on June 22, 2020, this Court granted Plaintiff leave to amend his complaint,

 2   but ruled that “Plaintiff may not add any additional defendants or new claims.” Order Granting

 3   Motion to Dismiss (Dkt No. 39);

 4           WHEREAS, on July 31, 2020, Plaintiff filed a motion for leave to amend his complaint

 5   (Dkt No. 41). In addition to amending his claim for contributory copyright infringement,

 6   Plaintiff’s proposed amended complaint sought to pursue an action on behalf of himself

 7   individually and on behalf of all others similarly situated and to add a new claim of a violation of

 8   the Digital Millennial Copyright Act (the “DMCA”), 17 U.S.C. § 1202(b);

 9           WHEREAS, after an initial telephonic case management conference held on August 25,
10   2020, this Court directed the Parties to meet and confer and e-file a stipulation and proposed

11   order regarding a briefing schedule on Plaintiff’s motion for leave to file an amended complaint

12   (Dkt No. 47);

13           WHEREAS, the Parties met and conferred;

14           WHEREAS Plaintiff will no longer seek to amend his complaint to bring his action on

15   behalf of a proposed class, but continues to seek to add a claim of a violation of section 1202(b)

16   of the DMCA.
17           NOW THEREFORE, the Parties through their respective counsel and subject to the

18   Court’s approval hereby stipulate that:

19           1.      Plaintiff shall file its Amended Motion for Leave to Amend on or before September

20   11, 2020, which will seek leave from this Court only to add a claim of a violation of section

21   1202(b) of the DMCA.

22           2.      Defendant shall file its opposition, if any, to the Amended Motion for Leave to

23   Amend on or before September 25, 2020.

24           3.      Plaintiff shall file its reply to Defendant’s opposition, if any, on or before October 2,

25   2020.

26
27

28


                                                        -1-
     STIPULATION AND [PROPOSED] ORDER                                           CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 50 Filed 09/02/20 Page 3 of 4



 1          IT IS SO STIPULATED.

 2                                      Respectfully submitted,

 3   Dated: August 31, 2020             REESE LLP
 4
                                         /s/ Sue J. Nam
 5                                             Sue J. Nam

 6
                                        Counsel for Plaintiff Davis
 7

 8

 9   Dated: August 31, 2020             WILSON SONSINI GOODRICH
                                         & ROSATI, P.C.
10

11                                       /s/ David H. Kramer
12                                             David H. Kramer

13                                      Counsel for Pinterest, Inc.

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28


                                          -1-
     STIPULATION AND [PROPOSED] ORDER                             CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 50 Filed 09/02/20 Page 4 of 4



 1
                                          [PROPOSED] ORDER
 2
             PURSUANT TO STIPULATION, THE COURT HEREBY ORDERS AS FOLLOWS:
 3
             1.     Plaintiff shall file its Amended Motion for Leave to Amend on or before September
 4
     11, 2020, which will seek leave from this Court only to add his claim of a violation of the Digital
 5
     Millennial Copyright Act (the “DMCA”), 17 U.S.C. § 1202(b).
 6
             2.    Defendant shall file its opposition, if any, to the Amended Motion for Leave to
 7
     Amend on or before September 25, 2020.
 8
             3.    Plaintiff shall file its reply to Defendant’s opposition, if any, on or before October 2,
 9
     2020.
10

11
     SO ORDERED
12
     Dated: ______________,
              9/2/2020      2020
13

14
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
15                                               United States District Judge
16
17

18

19

20

21

22

23

24

25

26
27

28


                                                      -2-
     STIPULATION AND [PROPOSED] ORDER                                         CASE NO.: 4:19-CV-07650-HSG
